Appeal by petitioner from a decree of the Surrogate’s Court of Kings County, vacating a prior decree of that court which granted ancillary letters of administration to petitioner, suspending the designation of petitioner to receive ancillary letters pending the duration of the war, and awarding ancillary letters of administration c. t. a. to the Public Administrator of Kings County. Decree unanimously affirmed, with costs to the Public Administrator of Kings County, payable out of the estate. No opinion. Close, P. J., Carswell, Adel and Aid-rich, JJ., concur; Hagarty, J., concurs on the ground that the granting of ancillary letters of administration to the Public Administrator was within the discretion of the court. (Surrogate’s Ct. Act, § 161.) [181 Misc. 511; post, p. 862.]